Case 1:20-bk-00786   Doc 47   Filed 08/12/20 Entered 08/12/20 12:20:02   Desc Main
                              Document     Page 1 of 6
Debtor 1
              Connie L White                                                                   Case number (ifknawn)
                                                                                                                       1 :20-bk-007SG-CMM
              First Name          Middle Name               Last Name




■MiI         Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

  D    I am the creditor.
  � I am the creditor's authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.



             X Isl           Mark Baker                                                        Date    08/12/2020
                 Signature




 Print:              Mark Baker                                                                Title   Attorney for Creditor
                 First Name                          Middle Name        Last Name



 Company
                  McMichael Taylor Gray, LLC


 Address             3550 Engineering Drive, Suite 260
                 Number                     Street
                 Peachtree Corners, GA 30092
                 City                                                   State       ZIP Code




 Contact phone   (   404      )   474 - 7149                                                   Email   mbaker@mtglaw.com




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
     Case 1:20-bk-00786                         Doc 47             Filed 08/12/20 Entered 08/12/20 12:20:02                        Desc Main
                                                                   Document     Page 2 of 6
Case 1:20-bk-00786   Doc 47   Filed 08/12/20 Entered 08/12/20 12:20:02   Desc Main
                              Document     Page 3 of 6
Case 1:20-bk-00786   Doc 47   Filed 08/12/20 Entered 08/12/20 12:20:02   Desc Main
                              Document     Page 4 of 6
SR Law Group
                                                                                               Invoice
erussell@thesrlawgroup.com

              BILL TO
              SN Servicing Corporation
              323 5th Street
              Eureka, CA 95501



INVOICE #                DATE               TOTAL DUE          DUE DATE        TERMS             ENCLOSED
                         05/22/2020         $500.00            06/21/2020      Net 30




ACTIVITY                                                       QTY                      RATE                AMOUNT

Legal Fee                                                         1                500.00                    500.00
         White -reviewed proposed plan and payment
history, prepared and filed objection to confirmation of
plan
The SR Law Group                                                BALANCE DUE
PO Box 128                                                                                            $500.00
Mt Juliet, TN 37121
(615) 559-3190
erussell@thesrlawgroup.com




            Case 1:20-bk-00786         Doc 47     Filed 08/12/20 Entered 08/12/20 12:20:02     Desc Main
                                                  Document     Page 5 of 6
                            CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND
CHARGES in the above captioned case were this day served upon the below named persons by
mailing, postage prepaid, first class mail a copy of such instrument to each person(s), parties,
and/or counsel at the addresses shown below:

Via U.S. Mail:
Connie L White
308 Kennedy St
Lawrenceburg, TN 38464



Via CM/ECF electronic service:
J. Robert Harlan
Harlan, Slocum & Quillen
PO Box 949
Columbia, TN 38402-0949

Henry Edward Hildebrand, III
PO Box 340019
Nashville, TN 37203-0019

US Trustee
Office of the United States Trustee
701 Broadway Ste 318
Nashville, TN 37203-3966




Dated: August 12, 2020

                                             Respectfully submitted,

                                             /s/ Mark A. Baker
                                             Mark A. Baker, TN Bar No. 26055
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: mbaker@mtglaw.com




Case 1:20-bk-00786       Doc 47   Filed 08/12/20 Entered 08/12/20 12:20:02             Desc Main
                                  Document     Page 6 of 6
